Filed 4/30/13 In re A.V. CA1/5

             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE




In re A.V., a Person Coming Under the
Juvenile Court Law.
SAN MATEO COUNTY HUMAN
SERVICES AGENCY,
                                                                         A135874
         Plaintiff and Respondent,
                   v.
                                                                         (San Mateo County
MARIA L.,                                                                Super. Ct. No. 80725)
         Defendant and Appellant.



         Maria L. (Mother) appeals from an order terminating her parental rights as to her
seven-year old daughter, A.V. (Minor). We affirm the court‟s order, as we conclude the
trial court reasonably found the beneficial relationship and sibling exceptions (Welf. &
Inst. Code, § 366.26, subd. (c)(1)(B)(i) & (v))1 do not apply, and properly considered
Minor‟s wishes under section 366.26, former subdivision (h)(1) (see Stats. 2009, ch. 287,
§ 15, operative July 1, 2010).




1   All undesignated section references are to the Welfare and Institutions Code.
                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND2
                                     Minor’s Detention
       On July 28, 2010, a San Mateo County deputy sheriff responded to a request for a
welfare check on a four-year-old girl suffering from neglect and found Minor unattended
in an apartment complex. The officer‟s investigation revealed that Minor shared a
bedroom in an apartment with her 10-year old brother, J.V., and Mother; in the family‟s
room, there was a single twin mattress with no sheets, a pile of dirty clothes on the floor,
and cockroaches on the floor and in the clothing. There was very little food, and the
officer was unable to determine whether it belonged to the family. Neighbors said
Mother left the children unsupervised “at least three or four times a week.”3 Mother was
arrested for child endangerment,4 and Minor and J.V. were taken into protective custody.
Minor had head lice; she was overweight and dirty, exhibited violent and sexualized
behavior, had no sleep schedule, and had “[a]bsolutely no [social] skills whatsoever.”
       On July 30, 2010, the San Mateo County Human Services Agency (the Agency)
filed a petition under section 300, subdivision (b), alleging Mother had a history of

2   We grant the Agency‟s January 10, 2013 request that the court take judicial notice of
its prior unpublished writ opinion in Maria L. v. Superior Court (A133973, Feb. 1, 2012),
but deny its contemporaneous request that the record be augmented to include its April
30, 2012 letter to this court in In re A.V. (A134021, Jan. 31, 2013 [nonpub. opn.]), as the
Agency fails to demonstrate the relevancy of the additional evidence to this appeal, and
we see none.
    Mother requests that the court take judicial notice of the record and appellant‟s
opening brief in In re A.V. (A134021, Jan. 31, 2013 [nonpub. opn.]), so her “opening
brief may incorporate by reference the Statement of the Case and Facts in that prior
appeal and obviate the need for repeating them [here].” We have a fully developed
record in this appeal, with which we are familiar, and have no need to reference the
record in a prior appeal. Mother‟s request is denied. On our own motion, however, we
take judicial notice of the court‟s unpublished opinion in appeal No. A134021.
3   Minor later told a social worker in Spanish, “[T]hey leave me alone always,” and J.V.
“does not behave well. He looks in drawers that do not belong to him and takes money.
He does not go to school and has a lot of marijuana. He hits me when he smokes
marijuana. My mother knows.” J.V. admitted he regularly smoked marijuana and had
tried methamphetamine and alcohol. He claimed he was affiliated with a gang.
4   Mother‟s criminal case was dismissed for insufficient evidence.
                                              2
leaving Minor alone all day without adequate food, and J.V. had daily access to drugs and
alcohol.
       The juvenile court ordered continued detention of Minor and J.V. in shelter care
and detention of their 16-year old brother, A.V., Jr., in a placement identified by juvenile
probation.5
                           The Jurisdiction/Disposition Hearing
       The Agency‟s report for the jurisdiction/disposition hearing notes that “[t]he
family members seem to be concerned about each other‟s well being. The children . . .
lightened up when they see their mother during visits and vice a versa.”
       Under the Agency‟s recommended case plan, Mother was to participate in a
mental health assessment, counseling, and parenting classes, and “understand what it is to
be neglectful to her children and learn the necessary skills to provide them with a safe
environment and ensure that all their basic needs will be met.” In addition, she was to
obtain a stable and suitable residence for the children.
       In October 2010, the Agency filed an amended petition adding an allegation under
section 300, subdivision (g) that the whereabouts of the children‟s father was unknown,
and he had not provided the family with any financial support or made other provision for
their care, housing, education, or health care.6
       On October 7, 2010, the juvenile court sustained the allegations in the amended
petition, declared the children dependents of the court, and ordered placement in a
suitable foster home. The court adopted the Agency‟s recommended case plan and
ordered visitation with Mother and between the siblings.
       Minor‟s therapist and her Court Appointed Special Advocate (CASA)
recommended that she remain with the shelter care parents pending a permanent


5   A.V., Jr., had been on probation since December 28, 2009, as a result of a felony
burglary of a neighbor‟s apartment, which he committed with J.V. He and J.V. had
friends in the Sureño gang.
6  The children‟s father was deported to Mexico in February 2010, after serving a prison
sentence for domestic violence.
                                              3
placement decision, and Minor said she wanted to “stay where she is now.” Minor
remained with her shelter care parents and thrived in their care.
       According to the shelter care mother, Minor “really enjoys seeing her brothers and
her mother, and looks forward to it”; “she is very attached to [her shelter care parents],
but she is also very attached to her mom and siblings.” The CASA noted that Minor
“loves her brothers,” and said visits with her birth family were good for her. “[Minor ]
has mentioned that she likes to see her mom and brothers, but she also enjoys coming
home with [her shelter care mother].”
       Minor said J.V. had touched her vagina, and she continued to engage in sexualized
behaviors and wet the bed. She was evaluated for sexual abuse in November 2010, but
the evaluation was inconclusive.
                               The Six-Month Status Review
       On March 23, 2011, the Agency filed its report for the six-month status review
hearing. This report indicates that Mother had attended four therapy sessions in
preparation for dyadic therapy with Minor, but had missed two sessions. Her parenting
classes began on March 15, 2011, but she was ill and did not attend. During visits,
Mother engaged mainly with A.V., Jr., and J.V., but was learning to engage with Minor
and to recognize Minor‟s cues. In December 2010, Mother had a psychological
evaluation by Dr. Leopoldo Villela, who concluded, “ „Without support, it is unlikely that
she will be able to care for her children, exposing them to risk.‟ ”
       Sibling visits had been reduced from one hour to one-half hour because the
brothers‟ engagement with the minor was limited, and J.V. “constantly needs to be
redirected as he would rough house with [A.V., Jr.,] and the [social worker] was
concerned that [Minor ] might get hit accidentally.”7 The shelter care mother said Minor
would “start[] swearing again after visits with her family.”
       The Agency was assessing Minor‟s 18-year old sister as a potential placement for
Minor. The CASA opposed this placement, stating “Family is important to [Minor], and


7   In late 2009, J.V. had been diagnosed with “severe Emotional Disturbance.”
                                              4
she is able to understand that she has two families. When asked which one she wants to
live with, she consistently states her preference for her current caregivers.” Still, Minor
“enjoys meeting with her brothers and sister” and “[t]hese visits should continue,” as they
“are good for [her].”
       On June 16, 2011, the Agency filed an addendum report, indicating that Mother
and Minor had begun to work through their issues and would require “many more
sessions on a consistent weekly basis over six to eight months.” Mother also still needed
appropriate housing and means of support. Mother had participated in parenting classes
with the children, and her parenting instructor reported that she “loves her children” and
“appears well intentioned.” Nonetheless, her attendance and punctuality were poor, her
participation in class was minimal, and she failed to complete homework assignments.
The instructor said she needed to repeat the class.
       In a report filed June 16, 2011, the CASA said Minor “loves living with her
[shelter care] parents,” was “very attached” to them, and wanted to stay in their care. On
June 20, the court granted the shelter care parents de facto parent status.
       In July 2011, the Agency discontinued separate visits between Minor and her
brothers because of the brothers‟ constant rough housing, offensive language, and limited
interaction with Minor.
       The shelter mother reported Minor acted out after every visit with Mother and her
siblings.
       On September 23, 2011, the court denied a section 388 request by the sister to
have Minor placed in her home, noting the potential adverse effect of a change in
placement on Minor, who was clearly attached to her shelter care mother, and its concern
that the sister, a 19 year old with two young children, would not be able to deal with these
adverse effects. Thereafter, the sister began general education diploma classes and
stopped regular visits with Minor.
       On October 17, 2011, the court held a contested six-month review hearing. The
report for this hearing indicates that Mother canceled two dyadic therapy sessions due to
illness. Her progress had been slow, and the Agency did not recommend return of the

                                              5
children. The court adopted the Agency‟s recommendations and continued out-of-home
placement.
                               The 12-Month Review Hearing
       On November 17, 2011, the juvenile court held a 12-month review hearing. The
report for this hearing, filed November 4, indicates Mother had made progress in her
ability to engage with Minor during visits and was now able to recognize Minor‟s cues.
Noting Mother had not fully utilized reunification services, the Agency recommended
continuing out-of-home placement with the hope of reunification in four months. On
November 17, the Agency filed a revised report recommending the court terminate
services and set a section 366.26 hearing.
       The court terminated Mother‟s reunification services, set a section 366.26 hearing,
and ordered a mental health evaluation of Minor.8
       Dr. Robin Press conducted a psychological evaluation of Minor on December 27,
2011, to determine whether additional services were necessary to address Minor‟s
ongoing needs, in light of the sexualized behaviors she had exhibited. Both Minor and
the shelter care mother had identified very few symptoms, so Minor‟s overall depression
inventory was within normal limits.9 Minor had endorsed three items that raised serious
red flags: (1) “I am sad all the time”; (2) “Nothing is fun at all”; and (3) “I think about
killing myself but I would not do it.” Dr. Press believed these symptoms may signal a
serious underlying depressive disorder with suicidality and concluded Minor “is more

8   Mother filed a notice of intent to file a writ petition seeking review of the setting order
and a notice of appeal from the September 23, 2011 order denying the sister‟s section 388
request for relative placement. We denied Mother‟s writ petition on February 1, 2012.
(Maria L. v. Superior Court (A133973 [nonpub. opn.]).) On January 31, 2013, we
affirmed the juvenile court‟s order denying the sister‟s section 388 request. (In re A.V.
(A134021) [nonpub. opn.].)
9  The shelter care mother was noted to “demonstrate[] a pronounced tendency to
minimize the presence of even normal problems,” which “may have resulted in a test
outcome that under-represents the extent of [Minor‟s] psychological difficulties.” And
Minor‟s test results indicated she “was more than [10] times more likely to screen out
emotional experiences and external inputs”; “less than .01 [percent] of five year olds
[show an avoidant cognitive processing style] to this extreme degree.”
                                              6
troubled than she appears on the surface.” Dr. Press noted: “[Minor] seems to have
made a positive shift to her foster family but is slamming the door on her family of origin
with all of the attendant trauma.”
       On January 24, 2012, the shelter care parents requested designation as prospective
adoptive parents. The CASA recommended that the shelter care placement become
Minor‟s adoptive home, and noted Minor‟s disappointment when Mother failed to attend
visits, which had occurred more than once.
                                 The Section 366.26 Hearing
       In its February 2012 report for the section 366.26 hearing, the Agency found
Minor “is adoptable.” She was bonded to her shelter care parents, referred to them
affectionately as “mommy Teri” and “daddy,” and referred to the shelter care mother‟s
children as her sister and brother. The shelter care parents had provided Minor with
stability, safety, structure, and consistency.
       Minor continued to have supervised visits with Mother and J.V. Mother engaged
with Minor, played games with her, and recognized her cues.
       The shelter care mother said Minor was most likely to act out after visits with her
birth family; she regressed in her behavior, had temper tantrums, refused to do anything
asked of her, and threw things. After seeing members of her family at her birthday party
in March, Minor started saying, “Fuck you,” to the shelter care parents, became
oppositional, and bit and pinched them. Minor‟s therapist said it was likely a trigger for
Minor to see her birth family.
       In a May 16, 2012 addendum report, the adoption social worker, Carlos Bravo,
stated that Minor had become attached to her shelter care parents and sought them for
support, attention, “guidance and nurture.” Bravo had supervised four visits between
Minor and J.V and observed, “The siblings show a genuine love and concern towards one
another. For example, when [J.V.] was late to the visit, [Minor] asked . . . several times,
„Where is my brother?‟ After [J.V.] arrived, [Minor] was glad to see her brother and
greeted him.” Bravo also observed during a visit that the children were concerned for
their mother, who was late; they inquired about her whereabouts, asking, “ „[W]here is

                                                 7
my mom?‟ ” Bravo stated that, overall, the visits were positive, and there was a bond
between Minor and J.V.; they had lived together most of their lives and had frequent
visitation after they were removed from the home. Bravo observed a connection between
the children and said J.V. was protective of Minor. J.V. said he did not want Minor to be
adopted. A.V., Jr., said Minor was “better off staying with her fost-adopt parents,” but he
preferred that they act as her legal guardians.
       Bravo concluded: “Based on [Minor‟s] age, development and ability to attach to
the current fost-adopt parents and family, . . . [Minor] is adoptable. Her fost-adopt
parents are interested in adopting her; however, [Minor] has a relationship with her birth
brother, [J.V.], as well as with her other siblings. Based on the observations of the strong
connections with her siblings and family, it would be a detriment to [Minor] if the contact
with her birth family is severed if and when she is adopted. The fost-adopt family has in
the past maintained contact with the birth family and hopefully these contacts will
continue given the severe emotional trauma that could be done to [Minor] if such contact
is not maintained.” Bravo said Minor appeared to have made the emotional transition to
the shelter care parents and had established a sense of connectedness, security, and
stability, as part of their family. Bravo recommended termination of parental rights and
adoption.
       The CASA strongly supported transitioning the shelter care parents‟ home to an
adoptive home; she said she had observed Minor‟s increased attachment to her shelter
care parents, and Minor stated on multiple occasions that she wanted to stay with them
permanently.
       According to the shelter care mother, Minor never asked or talked about Mother or
her siblings except on the way to a visit and often did not want to attend visits, but she
always seemed happy when she came out of visits.
       At the hearing on May 30, 2012, Bravo testified that J.V. and Minor greeted each
other warmly during visits. Bravo said Minor “has some sense of joy to see [J.V.]”
Bravo said it would be detrimental to Minor to stop seeing J.V. Bravo said Minor had
some connection to Mother but “[i]t‟s not . . . a strong connection at this point.”

                                              8
       Bravo said he believed it would be detrimental to Minor to be adopted “[b]ecause I
do believe that she has some connection with mom and a little stronger connection with
the siblings.” He clarified, however, that the “detriment” would be Minor‟s sadness at
not seeing her birth family and stated his opinion that the secure home offered by
adoption provided the stronger benefit to her. Bravo said the shelter parents had
expressed their willingness to allow Minor to visit with her brothers and Mother if she
was adopted.
       Social worker Bertha Figueroa-Zepeda (Figueroa) testified that Mother had
maintained weekly visitation with Minor, and their relationship had improved in therapy;
“[t]here is a connection” between Minor and Mother, but “it‟s [not] a strong connection”;
and Minor “recognize[s] her as her mom.” Figueroa said the children initially had a
separate visitation, but that was discontinued “because the boys were very rambunctious.
There was a lot of profanity . . . . [The boys] . . . mainly interacted amongst [themselves]
. . . and sometimes would not include [Minor]. Although [A.V., Jr.,] tried. [J.V.]
wouldn‟t.” The social worker had to intervene when J.V. “was not, at times, very nice to
[Minor].” Figueroa said it would be detrimental to Minor to have her visits with Mother
and her visits with her siblings “abruptly terminated.”
       Mother testified through an interpreter as follows: Before the children were
removed, Minor and J.V. played together and were affectionate with each other. Minor
“really likes seeing him” at visits, and J.V. likes to see her as well. They give each other
hugs, and J.V. asks Minor about school. Minor “would get very sad” if she did not see
J.V. any more. Mother acknowledged, “[T]here‟s sometimes that [Minor] doesn‟t want
to greet me, but then she‟ll come over after and she‟ll give me a big hug. Minor calls
Mother “mom, mommy” and likes to sit on her lap. Mother rocks Minor, and Minor
gives Mother hugs and kisses.
       The Agency and Minor‟s counsel recommended termination of parental rights and
a permanent plan of adoption. Mother argued for a guardianship of Minor instead. She
maintained the beneficial relationship and sibling relationship exceptions precluded
termination of her parental rights.

                                              9
       On June 18, 2012, the juvenile court terminated Mother‟s parental rights, finding
the beneficial relationship and sibling relationship exceptions did not apply, ordered
adoption as the permanent plan for Minor, and granted the shelter care parents
prospective adoptive parent status.
       Mother filed a timely notice of appeal from the June 18, 2012 order.
                                      DISCUSSION
I. Applicability of Exceptions Precluding Termination of Parental Rights
       Mother contends the juvenile court erred in failing to find that the beneficial
relationship and sibling relationship exceptions (§ 366.26, subd. (c)(1)(B)(i) & (v))
preclude termination of her parental rights as to Minor. We review the court‟s conclusion
that these exceptions do not apply for an abuse of discretion. (In re Jasmine D. (2000) 78
Cal.App.4th 1339, 1351-1352 (Jasmine D.).)10
       At a section 366.26 hearing, the court must determine a permanent plan of care for
the child. (In re Casey D. (1999) 70 Cal.App.4th 38, 50.) The statute provides three
alternatives for permanent placement: adoption, guardianship, and long-term foster care.
(§ 366.26, subd. (b); In re Autumn H. (1994) 27 Cal.App.4th 567, 573 (Autumn H.).)
Adoption is the permanent plan preferred by the Legislature “because it gives the child
the best chance at [a full emotional] commitment from a responsible caretaker.
[Citations.]” (Jasmine D., supra, 78 Cal.App.4th at p. 1348; accord, In re Celine R.
(2003) 31 Cal.4th 45, 53 (Celine R.).) Accordingly, if the court finds that the child is
likely to be adopted, it must terminate parental rights and order the child placed for
adoption unless it finds, for one of six “compelling reason[s],” that termination of
parental rights would be detrimental to the child. (See § 366.26, subd. (c)(1)(B)(i)-(vi).)



10  Although appellate courts have routinely reviewed termination orders for substantial
evidence, Division Three of this court has ruled the appropriate standard is abuse of
discretion. (See Jasmine D., supra, 78 Cal.App.4th at p. 1351 [whether the exception
applies is a “quintessentially discretionary determination”].) We will apply the abuse of
discretion standard, recognizing as the court did in Jasmine D., that the practical
differences between the two standards are insignificant in this context. (Ibid.)
                                             10
The burden is on the parent to show that one of these exceptions applies. (In re C.B.
(2010) 190 Cal.App.4th 102, 122.)
       A. The Beneficial Relationship Exception
       The “beneficial relationship” exception applies when termination would be
detrimental to the child because “[t]he parents have maintained regular visitation and
contact with the child and the child would benefit from continuing the relationship.”
(§ 366.26, subd. (c)(1)(B)(i).) Assuming Mother satisfied the first prong of the exception
here by maintaining regular visitation and contact with Minor, the question is whether
Minor “would benefit from continuing the relationship.” (See § 366.26, subd.
(c)(1)(B)(i).) To establish this, Mother was required to demonstrate that the relationship
“promotes the well-being of the child to such a degree as to outweigh the well-being the
child would gain in a permanent home with new, adoptive parents.” (Autumn H., supra,
27 Cal.App.4th at p. 575; accord, In re C.B., supra, 190 Cal.App.4th at p. 124.) “[T]he
court balances the strength and quality of the natural parent/child relationship in a
tenuous placement against the security and the sense of belonging a new family would
confer. If severing the natural parent/child relationship would deprive the child of a
substantial, positive emotional attachment such that the child would be greatly harmed,
the preference for adoption is overcome and the natural parent‟s rights are not
terminated.” (Autumn H., at pp. 575-576; accord, In re C.B., at p. 124.) The court makes
this determination on a case-by-case basis, considering the child‟s age and particular
needs, the time spent in the parent‟s custody, and whether the child‟s interaction with the
parent produces a positive or negative effect. (Autumn H., supra, at p. 575; accord, In re
C.B., at p. 124.) If the court finds the relationship with the parent does not benefit the
child significantly enough to outweigh the Legislature‟s strong preference for adoption,
the exception does not apply. (Jasmine D., supra, 78 Cal.App.4th at p. 1350.)
       We find no abuse of discretion in the juvenile court‟s conclusion that Minor‟s
relationship with Mother did not “rise[] to the level of such a beneficial relationship that
we need to postpone permanency for [Minor] in terms of adoption because adoption
would substantially interfere with the beneficial relationship between [Mother and

                                             11
Minor].” “[A]re we going to really disrupt the prospects of permanency [for Minor] of a
stable, loving, safe, and consistent home for the relationship that [Minor] and [M]other
have? . . . I find the balance lacking there.” The court found it would not be in Minor‟s
best interests to disrupt the security and stability of an adoptive home to promote a
relationship with Mother.
       There is evidence Minor has a bond with Mother, was affectionate with her and
turned to her for comfort, and was disappointed when Mother failed to attend visits. The
exception requires more, however, than a showing that visits between the parent and
child are pleasant, that the parent has maintained frequent and loving contact with the
child, or that the two share an emotional bond. (In re Derek W. (1999) 73 Cal.App.4th
823, 826.) The exception‟s applicability turns on the strength and quality of this bond.
(Autumn H., supra, 27 Cal.App.4th at p. 575.) A parent cannot “derail an adoption
merely by showing the child would derive some benefit from continuing a relationship.”
(Jasmine D., supra, 78 Cal.App.4th at p. 1348.) Indeed, “continued interaction between
the biological parent and child will almost always confer some benefit on the child.” (In
re Zachary G. (1999) 77 Cal.App.4th 799, 811; accord, Autumn H., supra, 27
Cal.App.4th at p. 575.) Mother was required to show that the relationship promotes
Minor‟s well-being to such a degree as to outweigh the well-being she would gain in a
permanent home. (See Autumn H., at p. 575.)
       A court could reasonably find that Minor‟s relationship with Mother did not
satisfy this standard. Bravo and Figueroa both testified that Minor did not have a strong
connection to Mother.11 The evidence also shows that the relationship was not an
entirely positive one for Minor. Minor‟s therapist noted, “ „[Minor] has expressed
ambivalent feelings which shift from stating she was sad about not seeing her mother to
[reacting] in a detached and rejecting way toward her mother.” At times, Minor clung to

11  Contrary to Mother‟s assertion, Bravo did not state in the Agency‟s May 16, 2012
report that Minor “had a „strong connection[]‟ with Mother.” In discussing Minor‟s bond
with her siblings, Bravo stated: “Based on the observations of the strong connections
with her siblings and family, it would be a detriment to [Minor] if the contact with her
birth family is severed if and when she is adopted.”
                                             12
her shelter care parents and did not want to stay with Mother during visits; Mother
acknowledged that Minor sometimes did not want to greet her. The shelter parents
consistently reported that Minor acted out and regressed in her behavior after spending
time with her birth family. Finally, Bravo testified that it was in Minor‟s best interest to
have a stable home that adoption could provide, even if that impacted Minor‟s
relationship with Mother. A court considering this evidence could reasonably conclude
that the permanency of adoption outweighed any benefit Minor might gain from
continuing her relationship with Mother. (See Jasmine D., supra, 78 Cal.App.4th at p.
1348.) Guardianship, the plan Mother advocated below, “ „is not irrevocable and thus
falls short of the secure and permanent future‟ ” intended by the Legislature. (Celine R.,
supra, 31 Cal.4th at p. 53.)
       Mother relies on Autumn H., contending “the only reasonable inference from the
evidence and the court‟s analysis of that evidence is that [Minor] would be greatly
harmed by the loss of her significant, positive relationship with [Mother].” Mother relies
on Bravo‟s testimony that it would be “detrimental” to Minor to be adopted and not to
continue her contact with Mother. In context, however, Bravo indicated only that Minor
would be sad not to continue seeing Mother and her siblings, and he confirmed that the
security of an adoptive home was in Minor‟s best interest, even if she were no longer able
to see her birth family. Moreover, the loss of a parent is traumatic for any child,
regardless of whether the attachment satisfies the beneficial relationship exception.
Mother must do more than show that termination would result in some detriment to
Minor; she must establish “exceptional circumstances.” (Jasmine D., supra, 78
Cal.App.4th at pp. 1348-1349; In re C.B., supra, 190 Cal.App.4th at p. 127, fn. 6, quoting
In re Brittany C. (1999) 76 Cal.App.4th 847, 853.) She has not done so.
       Mother also relies on the results of Dr. Press‟s psychological evaluation, arguing
this evidence indicates “there was a very substantial risk that [Minor] would be beset by
further „trauma‟ if she was allowed by her caretakers to continue to „slam[] the door on
her family of origin.‟ Given that evidence, and the lack of any unique benefit which the
permanency of adoption might provide to [Minor], the weight of the evidence went to

                                             13
ensuring that neither [Minor] nor her foster parents were permitted to slam the door on
[Minor‟s] relationship with [her birth family].” This contention also fails, for two
reasons. First, Mother misconstrues Dr. Press‟s report, which does not indicate that
Minor risked further trauma if contact with her birth family was terminated; Dr. Press
simply expressed concern that Minor had “turn[ed] her back on her family of origin”
instead of addressing the negative feelings associated with it. Second, in reviewing a
juvenile court‟s decision, we do not reweigh the evidence. (In re C.B., supra, 190
Cal.App.4th at p. 127.) It was for the juvenile court to weigh the potential detriment to
Minor from losing contact with Mother against her need for permanency. The record
indicates that the juvenile court balanced these competing concerns and concluded
Minor‟s interest in a permanent stable home outweighed any detriment to her if she was
not allowed to continue her relationship with Mother. Under the circumstances, the court
did not act unreasonably.
       Finally, Mother argues that the juvenile court “injected an improper factor into the
weighing process:” the prospective adoptive parents‟ willingness to allow Minor
continued contact with Mother. (See In re. S.B. (2008) 164 Cal.App.4th 289, 300 [“We
do not believe a parent should be deprived of a legal relationship with his or her child on
the basis of an unenforceable promise of future visitation by the child‟s prospective
adoptive parents”]; accord, In re C.B., supra, 190 Cal.App.4th at pp. 127-128.)12 The
record belies this assertion. Though expressing its hope that Minor‟s relationship with



12  This principle does not apply in determining whether the sibling relationship
exception precludes termination of parental rights. (In re S.B., supra, 164 Cal.App.4th at
p. 300 [noting sibling relationships enjoy legal recognition after termination of parental
rights]; see In re Megan S. (2002) 104 Cal.App.4th 247, 252 (Megan S.) [indicating that,
in determining whether termination will result in substantial interference with a sibling
relationship, the court may consider evidence of the prospective adoptive parents‟ intent
to continue contact with the birth family]; id. at p. 254 [social worker had located 25
possible adoptive homes that would allow sibling contact].) Indeed, the statute requires
the juvenile court to determine whether “[t]here would be substantial interference with a
child‟s sibling relationship.” (§ 366.26, subd. (c)(1)(B)(v).)
                                            14
Mother would continue and noting the prospect of continued contact with her, the court
specifically stated, “I‟m not basing my decision on that hope or that prospect.”
       Mother argues the court need not base its decision on the expectation that the
prospective adoptive parents will continue to allow Minor to have continued contact with
the birth parent; “mere consideration” of the hope or prospect of continued contact is
enough to require reversal. Under In re S.B. and In re C.B., however, the question is
whether the court improperly injected this factor into its decision. We presume that the
juvenile court understood and correctly applied the law (People v. Sangani (1994) 22
Cal.App.4th 1120, 1138; see Evid. Code, § 664); the record here does not overcome that
presumption.13
       B. The Sibling Relationship Exception
       Mother argues the juvenile court erred in finding Minor‟s relationship with J.V.
did not satisfy the sibling relationship exception, precluding termination of parental
rights. We disagree.
       “Reflecting the Legislature‟s preference for adoption when possible, the „sibling
relationship exception contains strong language creating a heavy burden for the party
opposing adoption. It only applies when the juvenile court determines that there is a
“compelling reason” for concluding that the termination of parental rights would be
“detrimental” to the child due to “substantial interference” with a sibling relationship.‟
[Citation.]” (Celine R., supra, 31 Cal.4th at p. 61.)14 “[E]ven if adoption would interfere


13  In light of our conclusions in this regard, we find In re S.B., supra, 164 Cal.App.4th
289 distinguishable. (See id. at pp. 300-301 [reversal where, based on the record, “the
only reasonable inference [was] that S.B. would be greatly harmed by the loss of her
significant, positive relationship with [her father],” and the trial court based its decision
in part on the adoptive parents‟ willingness to allow the father to continue to visit S.B].)
14  Section 366.26, subdivision (c)(1)(B)(v) states that the court shall terminate parental
rights unless: “(B) The court finds a compelling reason for determining that termination
would be detrimental to the child [because] . . . (v) There would be substantial
interference with a child‟s sibling relationship, taking into consideration the nature and
extent of the relationship, including, but not limited to, whether the child was raised with
a sibling in the same home, whether the child shared significant common experiences or
                                              15
with a strong sibling relationship, the court must nevertheless weigh the benefit to the
child of continuing the sibling relationship against the benefit the child would receive by
gaining a permanent home through adoption. [Citation.]” (Ibid.)
       The juvenile court found that, even though Minor and J.V. enjoyed each other and
loved each other, their relationship was not “that close” and was not so substantial that
“disrupting [it] for a permanent plan of adoption would be so detrimental to [Minor] that
[adoption] would not be in her best interest.” The court said Minor “loves her brother,
but I don‟t think that not seeing him a week or so, or not seeing him regularly, . . . in and
of itself is going to set her back and cause her such a regression that it would be better for
her to exist in the non-permanent situation — either [guardianship] or long-term foster
care versus the permanency that the adoption plan does provide for her.”
       The evidence in the record reasonably supports a finding that adoption would not
substantially interfere with Minor‟s relationship with J.V., specifically, the shelter care
parents‟ expressed intent to continue contact with J.V.
       In any event, the evidence reasonably supports the juvenile court‟s conclusion that
the permanency provided by adoption outweighed the benefit of Minor‟s relationship
with J.V. Bravo testified that Minor would receive a stronger benefit from a stable home
than from maintaining a relationship with her siblings, even though the loss of those
relationships would make her sad. Indeed, it borders on the absurd to suggest that the
evidence establishes as a matter of law that the benefit Minor received from her
relationship with J.V. justified depriving her of a permanent placement indefinitely.
Minor spent the first four years of her life with him in the same circumstances of neglect
and had regular visits with him after removal; she loved J.V. and was affectionate with
him; and Bravo said she had a “sense of joy” to see him during visits. Figueroa
indicated, however, that Minor‟s interaction with J.V. was sometimes positive, but at
times it was not. The social worker often had to intervene because J.V. was not nice to

has existing close and strong bonds with a sibling, and whether ongoing contact is in the
child‟s best interest, including the child‟s long-term emotional interest, as compared to
the benefit of legal permanence through adoption.”
                                             16
Minor. Figueroa once canceled a visit, stating that J.V. did not like visiting with Minor
when Mother was not present, and Minor said she was bored during visits with J.V.
alone. Minor also said she did not play with J.V. very much during visits; during one
visit, he played with the social worker‟s phone the entire time while she played with
Mother. Indeed, separate visits between the siblings were discontinued because J.V. and
A.V., Jr., had little interaction with Minor. There also was evidence that Minor never
asked or talked about her siblings except on the way to a visit and often did not want to
attend visits.
       Mother argues, “the evidence here strongly indicated that [Minor] would suffer
substantial harm if her relationship with [J.V.] were terminated,” relying on Bravo‟s
testimony it would detrimental to [Minor] to stop seeing J.V. and his report that Minor
could experience “severe emotional trauma” if contact with her birth family was
discontinued. Mother fails to recognize, however, that a court may terminate parental
rights even if it finds separation from a sibling would cause a child to suffer detriment, if
it also determines the child “would benefit more from adoption than she would gain by
maintaining a relationship with [her sibling].” (Megan S., supra, 104 Cal.App.4th at p.
252.) The court reasonably made such a finding here.15
       Mother also relies on Dr. Press‟s report, contending “the weight of this evidence
alone pointed strongly to the fact that it was in [Minor‟s] best interest that the court
ensure that neither [Minor] nor her foster parents were provided with the opportunity to
slam the door on [Minor‟s] relationship with [her birth family].” We reject these
arguments for the reasons discussed above in addressing the impact of this report on the
beneficial relationship exception. (See, ante, part I.A.)



15  Citing In re Valerie A. (2007) 152 Cal.App.4th 987, Mother also argues the court
should take into account the future emotional benefits to the child from maintaining
sibling contact throughout his or her life She has forfeited this argument by failing to
raise it below. (In re Anthony P. (1995) 39 Cal.App. 4th 635, 641 [appellant may not
assert error on appeal when she failed to raise the issue in the trial court]; accord, In re
Amanda D. (1997) 55 Cal.App.4th 813, 819-820.)
                                              17
II. The Child’s Wishes
       Finally, Mother maintains “reversal is required here because . . . the juvenile court
was not fully aware of [Minor‟s] desires with regard to termination of parental rights and
adoption.” “At all proceedings under this section, the court shall consider the wishes of
the child and shall act in the best interests of the child.” (§ 366.26, former subd. (h)(1).)
Here, the juvenile court noted that reasonable inferences from the evidence indicated
Minor wished to be adopted by her shelter care parents.
       Mother has not shown a lack of substantial evidence to support this finding; she
argues, rather, that there must be direct evidence Minor was aware that the proceeding
involved the termination of Mother‟s parental rights. In In re Diana G. (1992) 10
Cal.App.4th 1468, Division Three of this court construed an identical provision “to
require the juvenile court to receive direct evidence of the children‟s wishes regarding
termination and adoption at the permanency planning hearing. This evidence may take
the form of direct formal testimony in court; informal direct communication with the
court in chambers, on or off the record; reports prepared for the hearing; letters;
telephone calls to the court; or electronic recordings. Although a child‟s presence in
court is not required, an out-of-court statement, as in a report or other form, must reflect
the fact that the child is aware that the proceeding involves the termination of parental
rights.” (Id. at p. 1480.)
       Other courts have disagreed. In In re Leo M. (1993) 19 Cal.App.4th 1583, the
Fifth District stated: “While we are both statutorily mandated and morally constrained to
act in the best interests of the child, to the extent possible children should have some
voice. It is, after all, their futures we decide, their destinies we begin and their entire
lives we affect. But in honoring their human dignity we must be mindful that we should
not carelessly impose upon them decisions which are heavy burdens even for those given
the ultimate responsibility to decide. To ask children with whom they prefer to live or to
ascertain what they wish through other evidence is one thing. To ask those children to
choose whether they ever see their natural parent again or to give voice to approving that
termination is a significantly different prospect. We must have regard for the possible

                                              18
and readily conceivable anguish that such confrontational choices could create in a short
lifetime already filled with trauma. We see nothing to be gained by mandating such a
specific requirement and we see no statutory language compelling that it be inferred.
Therefore, we conclude that in considering the child‟s expression of preferences, it is not
required that the child specifically understand the proceeding is in the nature of a
termination of parental rights.” (Id. at p. 1593; accord, In re Amanda D., supra, 55
Cal.App.4th at p. 820 [Fourth District stating it is “just plain wrong” to assert that court
must specifically ask how the child feels about ending the parental relationship].) We
need not decide this question.
       There is direct evidence of Minor‟s wishes regarding adoption, and the record
shows Minor is “aware that the proceeding involves the termination of . . . parental
rights.” Although the social workers had not spoken with Minor about adoption or
termination of parental rights, the shelter care parents stated that at some point after
parental rights were terminated in November 2011, they “introduced the topic with
[Minor] with picture books about the subject,” including a book entitled, “Families
Change: A Book for Children Experiencing Termination of Parental Rights.” Minor
stated consistently throughout the proceedings her desire to remain with her shelter care
parents; and the CASA indicated shortly before the section 366.26 hearing that Minor had
said multiple times she wanted to live with her shelter care parents permanently. A court
could reasonably conclude from this evidence that Minor desired adoption by her shelter
care parents.16
                                       DISPOSITION
       The juvenile court‟s June 18, 2012 order is affirmed.



16 To the extent Mother contends reversal is required because Minor‟s counsel did not
comply with section 317, subdivision (e)(2) by failing to “interview the child to
determine the child‟s wishes” and “advise the court of the child‟s wishes,” and the
juvenile court failed to comply with sections 366.22, subdivision (c)(1)(E) and 366.21,
subdivision (i)(1)(E), she has forfeited the error alleged by failing to raise it below.
(Amanda D., supra, 55 Cal.App.4th at pp. 819-820.)
                                              19
                     SIMONS, J.



We concur.




JONES, P.J.




BRUINIERS, J.




                20